Case 8:19-cv-00458-DOC-ADS Document 65-7 Filed 07/26/19 Page 1 of 3 Page ID #:1380




                    EXHIBIT G
   Case 8:19-cv-00458-DOC-ADS Document 65-7 Filed 07/26/19 Page 2 of 3 Page ID #:1381
                                                              LAW OFFICES

                                         Stetina Brunda Garred & Brucker
                                                      A P ROFESSI ONAL CORPORATI ON
                               P ATENT   TRADE MARK    C OP Y RI G H T AN D U N F AI R C O MP E TI TI ON C AU S E S

                                                    75 ENTERPRIS E S UI TE 250
                                               ALI SO VIEJO CALI FORNI A 92656



KIT M. STETINA
BRUCE B. BRUNDA (Ret.)
WILLIAM J. BRUCKER
MARK B. GARRED
MATTHEW A. NEWBOLES
ERIC L. TANEZAKI                                                                                                      TELEPHONE           (949) 855-1246
LOWELL ANDERSON                                                                                                       FACSIMILE I         (949) 855-6371
SHUNSUKE S. SUMITANI                                                                                                  FACSIMILE II        (949) 716-8197
                                                                                                                                     www.stetinalaw.com
MICHAEL J. ZINGALE
                                                                                                                           Writer’s Direct E-mail:
GREGORY K. CLARKSON                                                                                                     gclarkson@stetinalaw.com
STEPHEN M. HAMON
                                                              July 23, 2019


        Ned W. Branthover                                                                             VIA E-MAIL ONLY
        Abelman Frayne Schwab                                                                         nwbranthover@lawabel.com
        666 Third Avenue
        New York, NY 10017

                         RE:    Rousselot B.V. v. St. Paul Brands, et al.
                                Case No. 8:19-CV-00458
                                In the Central District of California

        Mr. Branthover:

               The discovery responses you provided to us on July 19, 2019 are inadequate and
        nonresponsive to our discovery requests, especially in view of the seven-day extension of time we
        granted to respond to our requests.

                In response to every single document request and interrogatory, you asserted what appear
        to be “boilerplate” objections on the basis of attorney-client privilege, attorney work product,
        and/or that our requests are “premature.” All but a handful of these objections are improper and
        do not comply with Rule 33(b)(4), which requires that “the grounds for objecting to an
        interrogatory must be stated with specificity” and Rule 34(b)(2)(B), which requires that a party
        responding to a production request much “state with specificity the grounds for objecting to the
        request, including the reasons.” “Boilerplate objections of any type are improper in federal court.”
        Aecom Energy & Constr., Inc. v. Ripley, 2018 U.S. Dist. LEXIS 224110 at *17 (C.D. Cal 2018);
        citing A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal 2006).

                For each objection based on an interrogatory or request for production being “premature,”
        you are required to specify the reason why, and to what extent the request is supposedly premature.
        Except for your responses to the portions of Interrogatories No. 1-3 of Malian Nguyen concerning
        quantification of damages, none of the objections based on a request being “premature” contain
        any explanation as to how that request (or any portion thereof) is supposedly premature. Our
        requests were propounded during the time specified by Rule 26 for discovery, and the Court has
        implemented no limitations on the sequence of discovery. Rather, the Court has made clear that
        discovery must proceed quickly.
  Case 8:19-cv-00458-DOC-ADS Document 65-7 Filed 07/26/19 Page 3 of 3 Page ID #:1382
Stetina Brunda Garred & Brucker

     July 23, 2019
     Page 2

            Your responses to our requests for production also do not comply with Rule 34(b)2(C),
     which requires that “[a]n objection must state whether any responsive materials are being withheld
     on the basis of that objection.” None of your objections state whether any responsive materials
     have or have not been withheld on the basis of that objection.

             To the extent that you have withheld responsive materials on the basis of an attorney-client
     privilege or attorney work product objection, you also have not produced to us a privilege log
     which would permit us to evaluate the propriety of those objections. An objection based on
     privilege without providing a log or list of the withheld documents is deficient.

             With respect to the minimal number of documents that were produced, your production
     also fails to comply with FRCP 34(b)(2)(E)(1) as the documents are not organized or labeled to
     correspond to the categories of our requests. You must identify which of your produced documents
     are responsive to each specific document request.

              Please make yourself available in the next two days to hold a telephonic meet and confer
     on these issues, where we will attempt to make a good faith effort to resolve differences prior to
     the filing of a letter brief with the Special Master whereby we will move to compel your client to
     supplement its responses.

                                           Sincerely,

                                           STETINA BRUNDA GARRED & BRUCKER


                                           Gregory K. Clarkson
